Atkinson, J.
The case before us is not one for an equitable .accounting, nor is it an effort to recover any of the notes received by the defendants on account of sales of the land, nor any part of the property remaining on hand; but it is a suit for a specified -sum of money as if the entire amount received by the defendants had been in cash, and for what was alleged to be one. half the ■cash value of the land unsold. No complaint was made of any -illegality or want of authority on the part of the defendants to make the sales which they had made. On the contrary the plaintiff is seeking to- recover on the basis of such sales and the amount for which such lands were sold. The error in his contention is that he seeks to ratify such sales as fixing the amount, but, while only claiming to be entitled to one half the profits, seeks to compel the defendants to pay him his half in cash before they have received payment in cash, and to leave them to hold the notes in lieu of •cash. The amount which the defendants had received at the time of the trial, according to the testimony for the plaintiff, was less than the original price paid by them for the purchase of the land. The plaintiff, whose only claim is to share in the profits, can not, under these circumstances, compel the defendants to pay him in cash the amount for which the lands were sold in excess of what was paid for the lands, before the defendants have been themselves reimbursed, and leave them to look both for reimbursement and profit to the collection of the notes in the future. The plaintiff also seeks to recover what he alleges to be one half the value of *847the unsold tract of land. Taking the testimony on his behalf as correct, his claim on the entire case has not matured, and he has no present right of recovery. The trial judge therefore correctly granted a nonsuit. Judgment affirmed.

All the Justices concur.